Citation Nr: 1011246	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-25 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for skin tags.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 decision by the RO in Columbia, 
South Carolina.  After the decision was entered, the case was 
transferred to the jurisdiction of the RO in Roanoke, 
Virginia.

The Board's present decision is limited to an adjudication of 
issue #1, as enumerated above.  For the reasons set forth 
below, the remaining issues on appeal (#2 and 3) are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The Veteran has obstructive sleep apnea; however, it cannot 
be medically attributed to any injury, disease, or event 
during service.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for 
obstructive sleep apnea.  She says that she started having 
difficulty with sleep during service, after her return from 
the Persian Gulf.  She says that post-service medical records 
demonstrate a continuity of treatment for daytime somnolence.  
She contends that sleep apnea was not a commonly diagnosed 
condition at the time of her discharge from service in 1995.  
She maintains that the condition went "undiagnosed" for 
nine years, until it worsened to the point that she needed a 
CPAP (continuous positive airway pressure) machine.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in her possession).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirements of the VCAA 
apply generally to all five elements of a service connection 
claim; namely, (1) veteran status, (2) existence of a 
disability, (3) a connection between the veteran's service 
and the disability, (4) degree of disability, and 
(5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Ordinarily, notice with respect to 
each of these elements must be provided to the claimant prior 
to the initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify with respect to the claim that is 
currently being adjudicated.  By way of a pre-adjudicatory 
VCAA notice letter sent to the Veteran in April 2007, the AOJ 
informed the Veteran of the information and evidence required 
to substantiate her claim and of her and VA's respective 
duties for obtaining the information and evidence.  She was 
also informed of the manner in which ratings and effective 
dates are assigned for awards of disability benefits.  No 
corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim that is 
currently being adjudicated.  The Veteran's service treatment 
records have been obtained, as have records of relevant post-
service private medical treatment and reports from the 1st 
Medical Group, Langley Air Force Base.  In October 2007, she 
was afforded a VA contract examination for purposes of 
obtaining a medical opinion as to the etiology of her 
disability.  Inasmuch as the examiner examined the Veteran, 
reviewed the claims file, and provided support for his 
conclusions, the Board finds the examination adequate.

II.  The Merits of the Veteran's Appeal

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred or aggravated in the line of duty 
during active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  Generally, in order 
to prove service connection, there must be competent, 
credible evidence of (1) a current disability, (2) in-service 
incurrence or aggravation of an injury or disease, and (3) a 
nexus, or link, between the current disability and the in-
service disease or injury.  See, e.g., Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 
341 (1999).

In the present case, the Veteran's service treatment records 
show that she exceeded military standards for body weight for 
most of her career.  Between October 1976 and December 1983, 
her weight ranged from approximately 151 to 197 pounds.  She 
was diagnosed with obesity and placed on a weight control 
program on several occasions.

In June 1994, the Veteran complained of fatigue of two weeks 
duration, even after restful sleep.  She denied having 
diarrhea, constipation, allergies, hay fever, cough, sore 
throat, fevers, and recent weight or skin changes, and 
indicated that her appetite was normal.  Her weight was 
recorded at 1901/2 pounds.  The clinical assessment was that 
she had fatigue of questionable etiology.

On follow-up examination 10 days later, the Veteran reported 
that she was feeling much better.  She indicated that she had 
gone on leave, relaxed, reduced her stress, and gone on a 
1400-calorie diet.  Her weight was recorded at 180 pounds.  
The clinical assessment was that her fatigue had resolved.

In September 1994, the Veteran underwent a Persian Gulf 
Veterans Surveillance Examination.  She denied having 
frequent trouble sleeping.  With the exception of her skin, 
she had what was described as an essentially normal 
examination.  Her weight was recorded at 194 pounds.

On subsequent Persian Gulf evaluations in October and 
November 1994, the Veteran complained of fatigue since 
returning from the Persian Gulf in 1991.  She reported that 
she had gained about 30 pounds since that time and indicated 
that her fatigue had become worse over the last year.  Her 
weight was recorded at 207 pounds.  The preliminary clinical 
assessment was that she probably had OSA (obstructive sleep 
apnea).  She was referred for a sleep study.

The Veteran underwent a sleep study in December 1994.  She 
complained of increased fatigue since returning from the 
Persian Gulf.  She indicated that she snored rarely, and 
denied morning headaches and falling asleep at the wheel, but 
reported that she sometimes fell asleep during meetings.  Her 
weight was recorded at 200 pounds.  The sleep study showed 
spontaneous arousals, mild snoring when supine, and some 
obstructive breathing when supine that did not meet the 
scoring criteria for apnea/hypopnea.  She had eight 
respiratory events consisting of four hypopneas, no 
obstructive apneas, no central apneas, and four mixed apneas.  
Minimum oxygen saturation was 89 percent.  An 
electroencephalogram (EEG) was normal.  The clinical 
impression was that the Veteran had an intrinsic sleep 
disorder NOS (not otherwise specified).  Gross obstructive 
sleep apnea was not observed.

In February 1995, it was noted that the Veteran had been 
watching her weight.  It was recorded at 1911/2 pounds.  In 
March and April 1995, the Veteran presented with complaints 
that she had felt "sluggish" since returning from the 
Persian Gulf, with a more pronounced fatigue beginning in 
1993.  She reported that her fatigue lessened somewhat with 
religious adherence to an exercise program and weight 
reduction.  The clinical assessments included poor sleep and 
fatigue secondary to poor sleep hygiene.  It was noted that 
she did not have sleep apnea.  Her care providers recommended 
that she lose weight and improve stress management and sleep 
hygiene.

After service, in September 2000, the Veteran reported that 
she fatigued easily and did not feel that she had a good 
sleep pattern.  Her weight was recorded at 259 pounds.  In 
October 2000, she complained of poor sleep due to pain.  Her 
weight was recorded at 269 pounds.

In May 2001, the Veteran was using Ambien for assistance with 
sleep.  It was noted that she was "not having sleep apnea."  
In October 2001, she complained of generalized fatigue.  
Between October 2001 and January 2004, her weight ranged from 
approximately 250 to 272 pounds.

In May 2004, it was noted that the Veteran had been having 
problems with daytime sleepiness for the last year or so.  A 
sleep study was performed in June 2004.  During the study, 
she had 1 obstructive apnea and 41 obstructive hypopneas.  
Minimum oxygen saturation was 83 percent, with saturations 
below 90 percent about 14 percent of the time.  The 
conclusion was that she had obstructive sleep apnea.  She had 
a good response to CPAP.

The Veteran was examined for VA compensation purposes in 
October 2007.  After examining the Veteran and reviewing the 
claims file, the examiner concluded, in effect, that it was 
unlikely that the current diagnosis of obstructive sleep 
apnea was related to the intrinsic sleep disorder or "poor 
sleep" noted in service in 1995.  The examiner noted that 
obstructive sleep apnea had not been diagnosed in service; 
that the Veteran had gained more than 60 pounds since the 
time of the in-service sleep study in 1994; that obesity was 
a known risk factor for the development of obstructive sleep 
apnea; and that the condition had not been diagnosed until 
2004, after reports of daytime somnolence for approximately 
one year.  Based on all factors, it was the examiner's 
opinion that it was more likely than not that obstructive 
sleep apnea developed parallel to the Veteran's significant 
weight gain during the years since her retirement from 
service.

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the Veteran's claim for service connection for obstructive 
sleep apnea.  The evidence shows that a diagnosis of 
obstructive sleep apnea was considered and ruled out during 
service, and an examiner has opined, based on an evaluation 
of the Veteran, and review of the evidence, that it is 
unlikely that the currently shown obstructive sleep apnea is 
related to the sleep difficulties noted in service.  The 
examiner's opinion is uncontradicted by other competent 
medical opinion evidence of record and far outweighs the 
Veteran's lay assertions with respect to etiology, including 
her claim that an etiological link is demonstrated by 
continuity of symptoms since service.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer opinions that require medical 
knowledge).  The greater weight of the evidence is against 
the claim, and the appeal must be denied.


ORDER

Service connection for obstructive sleep apnea is denied.


REMAND

VA is required to provide a medical examination and/or 
opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  Under applicable law, a medical examination and/or 
opinion is deemed "necessary" if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2009).

In the present case, the record shows that the Veteran worked 
with jet engines during service.  She maintains that she was 
exposed to noise in that capacity.  She also maintains, in 
essence, and that she has a ringing in her ears that began in 
service.  See Veteran's Application for Compensation and/or 
Pension, dated in March 2007 (reporting the onset of tinnitus 
in 1985).  She is competent to offer statements as to the 
continuity of observable symptoms.  The requirements for a VA 
examination and opinion with respect to tinnitus have been 
met.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (holding, in part, that an examination may be 
required under the provisions of 38 C.F.R. § 3.159(c)(4) if 
the record on appeal contains medical evidence that suggests 
a nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation).  Because an examination and 
opinion have not yet been obtained, and because the evidence 
is otherwise insufficient to decide the claim, a remand is 
required.  38 C.F.R. § 19.9 (2009).

A remand is also required for an examination and opinion with 
respect to the Veteran's claim for service connection for 
skin tags.  Although the evidence of record clearly shows 
that skin tags were removed ("clipped") from the Veteran's 
left axilla, lower anterior chest, and back during service in 
October 1994, it is unclear whether she has any current 
residuals from that procedure, to include any disabling 
scars.  It is also unclear whether subsequent skin tags 
removed from her neck and axillae in January 1999 and August 
2003 can be attributed to service, or whether she has skin 
tags presently.  Additional development is necessary.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Arrange to have the Veteran scheduled 
for an examination pertaining to her 
complaint of tinnitus.  After reviewing the 
claims file, examining the Veteran, 
obtaining a complete history as to the 
nature and onset of her complaints, and 
conducting any testing deemed necessary, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the Veteran has tinnitus that 
can be attributed to service, to include any 
in-service exposure to noise.  A complete 
rationale must be provided.

2.  Also arrange to have the Veteran 
scheduled for an examination of her skin.  
After reviewing the claims file, examining 
the Veteran, and conducting any testing 
deemed necessary, the examiner should offer 
an opinion as to each of the following 
questions:

a.  Does the Veteran exhibit any 
residuals of the skin tags that were 
removed from her left axilla, lower 
anterior chest, and/or back during 
service in October 1994?

b.  Is it at least as likely as not 
(i.e., is it 50 percent or more 
probable) that the skin tags removed 
after service, including those in 
the vicinity of the Veteran's neck 
(January 1999), or those on her left 
and right axillae (August 2003), 
were etiologically related to 
service?  If so, does the Veteran 
exhibit any residuals of those skin 
tags?

c.  Does the Veteran have any skin 
tags presently?  If so, is it at 
least as likely as not that they are 
etiologically related to service?

A complete rationale must be provided.

3.  Thereafter, take adjudicatory action on 
the claims remaining on appeal.  If any 
benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the Veteran and her representative.

After the Veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until she receives further 
notice, but she may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The remanded issues must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


